Citation Nr: 1818569	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-27 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1955 to January 1975.

These matters come before the Board of Veterans' Appeals on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  

In February 2018, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A copy of that transcript is of record.

At the Board hearing, the Veteran alleged unemployability as a result of the increased rating claim for PTSD on appeal.  Thus, the Board takes jurisdiction over this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; impairment with deficiencies in most areas is not shown.

2. The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  



Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was originally certified to the Board in November 2016.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 but does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  Thus, the Board may not consider the evidentiary value of any GAF scores.  Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Feb. 23, 2018) (when DSM-5 applies, the global assessment of functioning scale is not used for gauging psychiatric impairment).

Turning to the facts of the case, the Veteran was awarded a 30 percent disability rating for PTSD in November 2008.  That disability rating was predicated on the findings of an October 2008 VA examination.  At that time, the Veteran reported a history of chronic nightmares approximately once or twice a week.  He described having sleep disturbance, intrusive thoughts, irritability, and avoidance of certain triggers, such as crowds, the news, and war movies.  He stated that he did not have issues with anger while working, but did report hyper vigilance and startled response, especially as a result of loud unanticipated noises.  He also indicated that he did not have many close friends, but did feel close to his family and wife.  He described himself as a loner and reported occasional forgetfulness.  He enjoyed watching television and attending church with his wife.  Overall, the Veteran described his mood as "pretty good most of the time."  However, there were times when he wanted to be left alone.  He also experienced anxiety and crying spells periodically.

Upon mental status examination, the Veteran was oriented to person, place, time, and situation.  He described occasional feelings of hopelessness and helplessness, but denied current suicidal ideation.  However, he did have a past history of suicidal gestures and serious plans.  He also noted having rare fleeting homicidal thoughts at times of agitation, but denied significant homicidal ideation or past gestures.  He reported mild memory issues, as he was forgetful of names of people he was with in Vietnam and occasionally forgot to close drawers at home.  There were no hallucinations or delusions and speech and judgement were normal.  Thought processes were illogical and linear but there was no evidence of a perceptual disorder.

Based on this examination, the AOJ assigned a 30 percent disability rating, indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

In April 2009, the Veteran reported feeling more depressed and having difficulty sleeping.  He stated that he drank 2 to 3 drinks per night to help him sleep, however, it only worsened his symptoms.  Upon examination, the clinician noted that the Veteran was alert, cooperative, and oriented on all spheres.  While his affected appeared constricted, his mood was calm and mildly depressed.  Insight and judgement were described as good.  Memory and cognition were grossly intact and there was no evidence of suicidal or homicidal ideations.

In June 2009, the Veteran reported issues with insomnia, nightmares and intrusive memories.  The mental status examination was normal; there was no evidence of psychosis or suicidal or homicidal ideation.  The Veteran's attention, concentration, and memory were intact and judgment and insight were fair.

After disagreeing with the assigned 30 percent rating, the Veteran was afforded another VA examination in October 2009.  At that time, the Veteran reported having nightmares and difficulty sleeping.  He described a good relationship with his wife, children, and grandchildren but noted that he only had one close friend.  As for leisure activities, the Veteran reported participating in some veteran organizations and going to the YMCA a few times per week.  However, in general, he tried to avoid people and large crowds.  Mental status examination revealed that the Veteran was oriented in all spheres and had normal speech, attention, and thought processes.  There was no evidence of delusions, hallucinations, or suicidal or homicidal thoughts, nor was there evidence of panic attacks or obsessive or ritualistic behavior.  Although recent memory was moderately impaired, his remote memory and immediate memory were both normal.

In June 2011, the Veteran reported issues with insomnia and nightmares.  Upon examination, the clinician noted that the Veteran was alert, cooperative, and oriented on all spheres.  While his affected appeared constricted, his mood was calm and mildly depressed.  Insight and judgement were described as good.  Memory and cognition were grossly intact and there was no evidence of suicidal or homicidal ideations.  

In his September 2011 substantive appeal, the Veteran stated that due to his PTSD, "some days are good while most days are bad."

At the April 2016 VA examination, the Veteran's PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment.  He stated that he had nightmares once or twice a week.  He described having problems staying asleep due to hyper vigilance.  Although he preferred to be alone, he endorsed a good relationship with his children and grandchildren and an "okay" relationship with his wife.  He also indicated that he occasionally attended activities at the DAV.  Upon mental status examination, the Veteran's mood and affect were noted as normal and appropriate to the situation.  There were no signs of psychosis and his speech was normal and easily understood.  The examiner ultimately opined that the Veteran's PTSD resulted in impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran and his wife testified before the undersigned at a February 2018 Board hearing.  The Veteran described having difficulty sleeping due to nightmares and hyper vigilance.  He stated that he often avoided crowds and had startled response to loud noises.  In addition, he had difficulty trusting people and attributed his first two divorces to his PTSD symptoms.  He reported that he did not like being around other people, not even friends and family and preferred to be alone.

Upon consideration of the evidence, the Board finds that a rating of 50 percent for PTSD is warranted for the entire appeal period.  During the appeal period, the Veteran has consistently endorsed chronic sleep impairment, depressed mood, frequent isolation, hypervigilance, startled response, and mild memory loss.  He competently described the difficulties his symptoms had on various areas of his life, to include his marriage and his friendships.  He also described having memory loss and difficulty interacting with other people.  In short, the Board finds that based on the consistency of the frequency, duration, and severity of symptoms demonstrated by the Veteran's disability picture during the appeal period, a 50 percent rating, and no higher, is warranted.

The Veteran's symptoms do not more nearly approximate the severity of symptoms contemplated under the 70 percent rating.  Throughout the appeal period, the Veteran was oriented on all spheres and he consistently denied psychosis and suicidal or homicidal ideations.  The Veteran on this record has maintained a fairly good relationship with his family and has attempted to participate in veteran organization events.  Additionally, the VA examiners have consistently described the overall frequency, duration and severity of the Veteran's PTSD symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency along with intermittent periods of inability to perform occupational tasks.  These expert opinions as to the extent of occupational and functional impairment carry great probative weight.

While the Veteran has described short term memory loss, the Board finds that it was mild in nature and the frequency, duration, and severity of such memory loss is adequately contemplated by the currently assigned 50 percent rating, as it did not cause deficiencies in most areas.  As discussed above, the Veteran has demonstrated some impairment of thinking and mood.  These factors were considered in the VA examiner assessments of the overall occupational and functional impairment caused by all symptoms, including short-term memory loss, thinking and mood.  Thus, the Veteran has not demonstrated PTSD symptoms of such frequency, severity and duration to have caused occupational and social impairment in most of the referenced areas as contemplated by the schedular criteria for the 70 percent or 100 percent disability ratings for any time during the appeal period.

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 70 percent or 100 percent rating for the service-connected PTSD at any time during the appeal period.  In so concluding, the Board finds that the Veteran's report of symptomatology to be credible.  However, when it comes to the overall impact on his occupational and social functioning, the Board places greater probative weight to the lay and medical evidence - including expert examiner opinions as to occupational and social impact - which reflects that the overall frequency, severity and duration of symptoms does not meet, or more nearly approximate, the criteria for rating higher than 50 percent.  Therefore, a 50 percent disability rating, and no higher, is granted for the entire appeal period.




Entitlement to TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.1.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16.

Here, the Veteran's compensable service-connected disabilities are as follows: PTSD, rated 50 percent; degenerative arthritis of the lumbar spine, rated 40 percent; radiculopathy of the bilateral lower extremities, each rated 10 percent disabling, and a right upper eyelid scar, rated noncompensable.  The Veteran meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran completed one year of college.  Upon discharge from service, he worked primarily in law enforcement and security.  He worked as an investigator until 1984, when he was found to be totally disabled by the Social Security Administration.

As noted in Moore, the Board must address the TDIU question in a practical manner.  Here, the record reflects that the Veteran's primary area of employment was law enforcement and security.  Such employment does possess both physical and sedentary aspects of the job.  Throughout the appeal period, the Veteran has demonstrated severe symptoms of the lumbar spine, to include pain, weakness, and stiffness.  He has also undergone surgery for his low back, which is indicative of a relatively severe disability.  His radiculopathy of the bilateral lower extremities has impacted his ability to walk.  At the Board hearing, the Veteran testified that his radiculopathy resulted in numbness and instability, so much so, that he had to use assistive devices on a daily basis.  Given this fact, the Board finds that the Veteran would be unable to maintain any physical employment.

The Board also finds that the Veteran would not be able to maintain sedentary employment either.  As discussed above, the Veteran's PTSD symptoms result in depression, anxiety, crying spells, and irritability.  The Veteran also has difficulty socializing with others and even described having memory issues.  In addition to the Veteran's own competent lay statements, the medical evidence supports this contention as well.  The Board finds that the Veteran's PTSD symptoms would significantly hinder his ability to work in a sedentary environment.

After considering the evidence of record, the Board is of the opinion that the Veteran does not practically possess the ability to obtain and maintain substantially gainful employment consistent with his vocational background.  The claim, therefore, is granted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.
ORDER

A 50 percent disability rating for PTSD is granted.

TDIU is granted.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


